Citation Nr: 1710695	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-41 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to initial ratings for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 8, 2016, and in excess of 50 percent from that date.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, rated 30 percent, effective March 12, 2008.  An interim February 2016 rating decision granted an increased initial rating of 50 percent, effective February 8, 2016.


FINDINGS OF FACT

1.  Prior to February 8, 2016, the Veteran's PTSD was not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity were not shown.

2.  At no time under consideration is the Veteran's PTSD shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.


CONCLUSION OF LAW

Ratings for PTSD in excess of 30 percent prior to February 8, 2016, and in excess of 50 percent since that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a February 2016 supplemental SOC (SSOC) readjudicated the matter after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's pertinent postservice treatment records have been secured.  The AOJ arranged for VA psychiatric evaluations in June 2008, June 2012, and February 2016.  The reports of these examinations (cumulatively) provide the information needed to properly evaluate the Veteran's psychiatric disability, and they are (cumulatively) adequate for rating purposes such that additional examination is not needed or required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to this matter that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll non-zero disability levels [in § 4.130] are also associated with objectively-observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Therefore, although the veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  These ratings reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  [Per recently changed regulations, the rating criteria are based upon the American Psychiatric Association's DSM-5, which has not incorporated use of GAF scores.]  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

On June 2008 VA examination, the Veteran reported participating in VA group and individual therapy as well as medication management for PTSD, with good effectiveness.  There were no hospitalizations for a mental disorder.  He reported no alcohol or substance use.  He reported being married with a supportive spouse and having occasional social relationships, activities, and leisure pursuits.  He reported no history of suicide attempts, violence, or assaultiveness.  His current psychosocial functional status was impaired.

On mental status examination, the Veteran was clean and neatly groomed, and his psychomotor activity was unremarkable.  His speech was slow and soft or whispered.  His attitude was cooperative and friendly.  His affect was normal and his mood was good.  His attention was intact, and he was oriented to person, time, and place.  His thought process and thought content were unremarkable.  He reported no delusions or hallucinations.  His judgment and insight were intact.  He reported sleep impairment in that he got six hours of sleep per night which caused exhaustion that interfered with daytime activities.  He did not have inappropriate behavior or obsessive/ritualistic behavior.  He interpreted proverbs appropriately.  He reported no panic attacks, homicidal thoughts, or suicidal thoughts.  He had good impulse control and no episodes of violence.  He was able to maintain minimum personal hygiene and had no problem with activities of daily living.  His remote memory and immediate memory were normal, and his recent memory was mildly impaired; he reported that he was always good with math but now had to really concentrate.  His symptoms included persistent re-experiencing of the in-service trauma, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, difficulty falling or staying asleep, hypervigilance, and exaggerated startle response.  He was employed full time and had lost no time from work during the previous 12 month period.  The examiner opined that the Veteran had frequent, chronic, mild PTSD symptoms, and assigned a GAF score of 63, reflecting mild social and occupational impairment and quality of life due to PTSD.  The examiner opined that the Veteran's PTSD caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.

In an August 2009 statement, the Veteran reported feeling very depressed, having bad memories of traumatic events, and sleepless nights.  

In his September 2010 VA Form 9, Substantive Appeal, the Veteran reported that he felt he had stereotyped speech, difficulty in understanding commands, short memory, disturbances in motivation and mood swings.  He also reported not liking to go to functions with a lot of people around and forgetting to complete many tasks.  

The Veteran submitted a September 2010 letter from treating VA clinical psychologist Dr. F.B., who noted that the Veteran was being treated by VA for chronic and severe PTSD; his treatment consisted of group and individual psychotherapy and medication management.  Dr. F.B. stated that the Veteran continued to have symptoms of PTSD that produced severe social and vocational limitations, and he had significant restriction of daily activities due to the severity of his PTSD symptoms; the symptoms included low frustration tolerance and inability to deal with minor stressors of life, periods of depression, and social isolation.  Dr. F.B. opined that the Veteran's condition had not improved remarkably and it was expected that the PTSD would continue to be a chronic condition.  Dr. F.B. opined that the Veteran would continue long term treatment in the VA clinic due to the severity and chronic nature of his symptoms.

On June 2012 VA examination, the Veteran reported that he lived with his wife of 44 years and had "good days and bad days" in the relationship.  He reported having a fine relationship with his two adult daughters but a more difficult relationship with his adult son.  He spent time with one friend and one brother, also a veteran.  He reported that he enjoyed going to the gym to exercise, watching sports on TV, and working in his and his daughter's yards.  He had received VA mental health treatment since November 2007, consisting of individual and group therapy and medication management by a psychiatrist; there was no history of psychiatric hospitalizations.  He had no relevant legal or behavioral history.  He reported drinking one to two beers per month.  His symptoms included recurrent and distressing recollections of the stressor event, including images, thoughts or perceptions; intense psychological distress and physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that aroused recollections of the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  Additional PTSD symptoms included depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  He reported that he had retired in 2008 from the Aniston Army Depot after 34 years, due to age and eligibility.

On mental status examination, the Veteran was alert and oriented.  He reported that most of the time, his mood was fair.  His affect was appropriate and tearful at times.  He reported feeling depressed at times, spending time alone, avoiding conflict with others, and feeling irritable at times.  He reported worrying about his children and grandchildren, avoiding large groups of people, and avoiding triggering memories of Vietnam; he felt on guard in crowds, and he did not like to go to Wal-Mart when it was crowded.  He reported that loud noises triggered an exaggerated startle response, such as gunshots and fireworks on the Fourth of July, and he did not hunt since Vietnam.  He reported no panic attacks or history of suicide attempts; he reported passive suicidal ideation in the past but denied any current suicidal ideation.  He reported no audio or visual hallucinations.  He reported waking up multiple times per night and getting less sleep since he retired; he averaged five hours of sleep.  He sometimes dreamed about his Army buddies and occasionally had distressing thoughts about Vietnam.  His scars from his injuries from Vietnam triggered memories.  His memory was 3/3 on immediate, 2/3 on delayed recall, and 3/3 with cued recall.  The diagnosis was chronic PTSD, and a GAF score of 62 was assigned.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Regarding employability, the examiner opined that the Veteran had mild to moderate symptoms of PTSD which might cause mild to moderate problems in occupational functioning, including difficulty interacting with others or being in crowded or loud settings; however, the Veteran was not reporting severe symptoms of PTSD that would cause total occupational impairment or prevent him from obtaining/maintaining all types of employment.  The examiner opined that the Veteran may be unemployable due to other reasons including his current medical problems; however he was not presently rendered unable to secure and maintain substantially gainful employment solely due to the effects of PTSD.
The Veteran submitted an October 2014 letter from treating VA psychologist Dr. R.W., who noted that the Veteran had received individual counseling, medication management, and group therapy for a diagnosis of PTSD and depressive disorder not otherwise specified.  Dr. R.W. opined that the Veteran appeared to be compliant with his treatment plan and it was expected that he would continue in long term treatment at the VA clinic.  Dr. R.W. noted that the Veteran continued to report active symptoms including nightmares, intrusive thoughts, sleep difficulties, withdrawing from others, hypervigilance, anger in various situations, irritability, low frustration tolerance, feeling detached from others, restricted affect, and feeling down.  Dr. R.W. opined that these symptoms appeared to cause the Veteran significant difficulties in social and vocational settings.  Dr. R.W. opined that, given the severity of the Veteran's symptoms, it was expected that he would permanently experience total occupational impairment and significant social difficulties.

Additional VA treatment records through February 2016 reflect that during mental health group treatment, such as in March 2012 and April 2014, the Veteran appeared with a blunt/flattened affect.  Otherwise, these records reflect symptomatology largely similar to that shown on the examinations described above.  

On February 8, 2016 VA examination, the Veteran reported that he and his wife were on "bad terms;" his wife told him that he was selfish and moody, and they could go for weeks at a time without speaking much to each other.  He acknowledged that he often did not feel like being bothered, sometimes even when his grandchildren would visit, and so he walked off and went to his room. He reported that he and his son were constantly at odds with each other but he was on good terms with his daughters.  He reported that he kept in touch with all five of his brothers but he is especially close to one of them, who is also a Vietnam veteran.  He reported having one friend with whom he talked occasionally, noting that the friend is not ex-military and "does not fully understand."  He reported spending a lot of time alone, often sitting on his patio and trying to clear his mind; he attended church fairly often, went to the gym two to three times every two weeks, and enjoyed walking around a lake near his home once or twice a week.  He denied behavior or discipline problems but reported having a verbal conflict with a friend/coworker in 2007; he stated that the behavior was out of character and the incident led to his seeking mental health treatment and then later retiring.  He attended PTSD support group twice monthly and took medication.  He denied any suicide attempts or hospitalizations.  He reported having had a few physical altercations (mainly shoving matches) with his son, the most recent of which occurred about two months earlier, and his wife intervened to break them up; he and his son had conversations about his son's life choices and lifestyle, and his son reported being "his own man."  He reported a recent verbal confrontation with a man who cut in front of him at the gas station as he was waiting in line to use the pump, stating that he walked away from the confrontation but "fell apart" on the way home, where he retrieved his gun and went out looking for the man with whom he had argued; he reported that he probably would have killed the man if he had encountered him.  The examiner reported the Veteran's symptoms included recurrent, involuntary, and intrusive distressing memories of his stressor events; intense or prolonged psychological distress and marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events; avoidance of distressing memories, thoughts, or feelings about or closely associated with the events; avoidance of external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the events; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; and sleep disturbance.  Additional PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and mild memory loss such as forgetting names, directions or recent events.

On mental status examination, the Veteran was casually dressed with adequate grooming and hygiene.  His psychomotor activity was unremarkable, and his speech was clear and coherent.  His thought process and content were unremarkable, with no signs of distorted thoughts or perceptions.  His attitude was polite and cooperative, and his affect was slightly constricted and occasionally tearful.  He was fully oriented to all spheres.  He reported more frequent mood swings and periods of isolation and he often felt depressed; he wondered why God let him survive Vietnam and what his purpose is in life, and he tended to think of himself as a bad person upon losing his temper.  He reported more frequent intrusive thoughts about upsetting military experiences.  He reported that he generally tried to avoid watching military-themed shows but when he came across them while watching TV, he got upset and had flashbacks; flashbacks and negative emotional reactions were also triggered by seeing his battle scars and hearing loud noises.  He avoided crowds.  He reported averaging about five hours of broken sleep per night, with one to two upsetting dreams about military traumas every two weeks or so; he felt drowsy in the morning.  He endorsed short-term memory difficulties; when going to the store, he often had to call his wife because he forgot something.  His immediate word recall was 3/3; recall with short time delay was 2/3, and he recalled the third word with semantic cuing.  He reported sometimes losing focus while driving and ending up in areas without remembering how he got there.  His attention was adequate for the examination.  He reported "dragging" during the day, with low activity level.  He had a fairly stable appetite.  For abstract reasoning, he was unable to interpret a spoken proverb.  His judgment and intelligence were average, and his insight and impulse control were fair.  He reported intermittent suicidal/homicidal thoughts but no intent or plan.  The diagnosis was chronic PTSD.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Regarding employability, the examiner noted the Veteran's report that he retired due to age and eligibility but that his uncharacteristic aggressiveness during a verbal confrontation with a coworker/friend contributed to his decision.  The examiner opined that if the Veteran were currently employed, he may experience occasional problems interacting effectively with co-workers and supervisors due to irritability/anger and tendency to isolate, reduced work performance due to attention/concentration and short-term memory problems, problems completing tasks correctly and efficiently, and occasional tardiness/absences from work secondary to fatigue/low motivation.  The examiner opined that the Veteran could probably function adequately in employment situations in which he were allowed to work fairly independently in an uncrowded work environment.

Taken as a whole, the medical evidence prior to February 8, 2016, shows that the impairment from the Veteran's PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, contemplated by a 30 percent rating, rather than the reduced reliability and productivity required for a 50 percent evaluation.  For example, on June 2008 VA examination, he reported having a supportive spouse, occasional social relationships, activities, and leisure pursuits; he was employed full time and had lost no time from work during the previous 12 month period; and the examiner opined that his PTSD caused mild social and occupational impairment.  On June 2012 VA examination, he reported good relationships with his wife, two adult daughters, one friend, and one brother; he enjoyed going to the gym to exercise and working in his and his daughter's yards; and he had no relevant legal or behavioral history.  The examiner opined that he was reporting mild to moderate symptoms of PTSD which might cause mild to moderate problems in occupational functioning, including difficulty interacting with others or being in crowded or loud settings; however, he was not reporting severe symptoms of PTSD that would cause total occupational impairment or prevent him from obtaining/maintaining all types of employment.  He did not display symptoms such as circumstantial or circumlocutory speech; panic attacks more than once a week; impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships, or any other symptoms of similar gravity.  

In September 2010, a treating VA psychologist opined that the Veteran's PTSD symptoms of low frustration tolerance and inability to deal with minor stressors of life, periods of depression, and social isolation produced severe social and vocational limitations.  In October 2014, a treating VA psychologist opined that his symptoms appeared to cause him significant difficulties in social and vocational settings.  Statements from the Veteran, including those submitted in August 2009 and September 2010, reflect symptoms of depression, having memories of traumatic events, sleepless nights, stereotyped speech, difficulty in understanding commands, memory difficulties, disturbances in motivation, mood swings, not enjoying going to functions with a lot of people around, and forgetting to complete tasks.  Additionally, VA treatment records reflect a flattened affect was frequently demonstrated during group therapy.  Although these medical opinions, treatment records, and lay statements describe symptoms noted in the 50 percent rating criteria, when considering the evidence as a whole, a preponderance of the evidence is against a finding that the frequency, duration, and severity of symptoms described reflect occupational and social impairment with reduced reliability and productivity.  

As noted, the next higher, 50 percent, rating requires occupational and social impairment with reduced reliability and productivity.  Here, a preponderance of the evidence is against a finding of reduced reliability and productivity prior to February 8, 2016.  Instead, as described above, the Board finds that the Veteran's PTSD more nearly approximated impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  In short, the Board finds that the evidence prior to February 8, 2016 is indicative of no greater impairment than that contemplated by the 30 percent rating then assigned.   

Continuing the analysis, the Board finds that from February 8, 2016, the Veteran's PTSD resulted in some deficiencies in his social and personal life, and that his disability picture more nearly approximated occupational and social impairment with reduced reliability and productivity, contemplated by a 50 percent rating, rather than the deficiencies in most areas required for a 70 percent rating.  For example, on February 8, 2016 VA examination, he reported that he and his wife were on "bad terms" and could go for weeks without speaking much but he was on good terms with his daughters and kept in touch with all five of his brothers; he had one friend with whom he talked occasionally; he attended church fairly often and went to the gym two to three times every two weeks; and he enjoyed walking around a lake near his home once or twice a week.  He reported having a few "shoving matches" with his son, and a recent verbal confrontation with a man at the gas station from which he walked away.  His thought process and content were unremarkable, with no signs of distorted thoughts or perceptions, his judgment was average, and his insight and impulse control were fair.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that the Veteran could probably function adequately in employment situations in which he were allowed to work fairly independently in an uncrowded work environment.

The Veteran has not displayed symptoms such as suicidal ideation (he reported intermittent suicidal thoughts but no intent or plan); obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function; impaired impulse control, such as unprovoked irritability with periods of violence (while he reported verbal altercations and "shoving matches" with his son, and a confrontation with a man at the gas station, he did not report unprovoked irritability or violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships, or any other symptoms of similar gravity.  In short, the Board finds that the evidence from February 8, 2016 reflects no greater impairment than that contemplated by the 50 percent rating currently assigned.  

The next higher, 70 percent, rating requires occupational and social impairment with deficiencies in most areas.  Here, the frequency, duration, and severity of the Veteran's symptoms simply do not reflect deficiencies in most areas at any time.  The Veteran maintained successful relationships with several family members and one friend, and his judgment remained intact.  He reported more frequent mood swings and periods of isolation and he often felt depressed, but he spent time outdoors trying to clear his mind and took walks around the lake.  The treatment records and examination reports consistently show appropriate thought processes and communication.  While the observations by the VA examiner suggest that he has increased withdrawal, such impairment is encompassed by the criteria for the current 50 percent rating.  The evidence as a whole more nearly approximates that the frequency, severity, and duration of his symptoms have caused him to have reduced reliability and productivity since February 8, 2016, which is reflective of the criteria for the assigned 50 percent rating.  The disability picture presented is not one consistent with the criteria for a 70 percent rating; deficiencies in most areas are not shown, and consequently, such rating is not warranted.  
The Board notes that the Veteran's GAF scores are not inconsistent with the ratings currently assigned, and of themselves do not provide a separate basis for increasing the ratings.  

The Board has considered whether any further staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's symptoms have been consistent with the 30 and 50 percent ratings assigned for the relevant time periods.  The record does not indicate any significant increase or decrease in the Veteran's symptoms that is not already accounted for by the assigned ratings.  

Regarding whether referral for an extraschedular rating is appropriate, the symptoms of the Veteran's PTSD are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  The Board finds that it has not been raised by the Veteran or the evidence in this case.  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the matter of a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not raised by the record or specifically alleged as part and parcel of this increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  September 2012 and January 2015 rating decisions denied TDIU, and the Veteran has not expressed disagreement with those decisions.  The matter is not before the Board.
ORDER

Ratings for PTSD in excess of 30 percent prior to February 8, 2016, and in excess of 50 percent since that date, are denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


